UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2012 (Unaudited) Principal Amount Value COMMERCIAL PAPER – 39.4% $ Dairy Farmers of America, Inc. 0.355%, 10/1/2012 $ Darden Restaurants, Inc. 0.426%, 10/29/2012 DCP Midstream LLC 0.355%, 10/1/2012 Glencore Funding, LLC 0.507%, 10/5/2012 Hasbro, Inc. 0.335%, 10/1/2012 Kroger Co. 0.395%, 10/1/2012 Marathon Oil Co. 0.456%, 10/10/2012 Panasonic Finance, Inc. 0.659%, 11/1/2012 South Jersey Gas Co. 0.324%, 10/1/2012 Spectra Energy Capital, LLC 0.324%, 10/1/2012 UnitedHealth Group, Inc. 0.314%, 10/1/2012 TOTAL COMMERCIAL PAPER (Cost $52,514,633) CORPORATE BONDS – 29.2% Bank of Nova Scotia 0.755%, 10/18/20121 Commonwealth Bank of Australia 2.750%, 10/15/20122 Daimler Finance North America LLC 1.788%, 7/11/20131, 2 JPMorgan Chase & Co. 5.375%, 10/1/2012 Metropolitan Life Global Funding I 0.731%, 3/19/20141, 2 Royal Bank of Canada 2.250%, 3/15/2013 Wells Fargo & Co. 4.375%, 1/31/2013 TOTAL CORPORATE BONDS (Cost $38,843,835) Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Principal Amount Value U.S. GOVERNMENT AGENCIES – 7.3% Federal National Mortgage Association $ 5.125 %, 1/2/2014 $ 1.000 %, 11/7/20143 TOTAL U.S. GOVERNMENT AGENCIES (Cost $9,774,330) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.2% CALL OPTIONS – 0.0% CMX Gold, 100 Troy Oz. Futures 13 Exercise Price: $1,850, Expiration Date: November 28, 2012 PUT OPTIONS – 0.2% CME Australian Dollar Futures 77 Exercise Price: $98, Expiration Date: December 10, 2012 41 Exercise Price: $99, Expiration Date: December 11, 2012 CME NASDAQ 100 E-Mini Futures 3 Exercise Price: $2,700, Expiration Date: October 22, 2012 CME S&P 500® E-Mini Futures 42 Exercise Price: $1,375, Expiration Date: December 24, 2012 CME S&P 500® Futures 1 Exercise Price: $1,270, Expiration Date: December 21, 2012 1 Exercise Price: $1,380, Expiration Date: October 22, 2012 NYMEX Crude Oil Futures 27 Exercise Price: $82, Expiration Date: November 14, 2012 32 Exercise Price: $90, Expiration Date: November 14, 2012 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $337,464) Number of Shares SHORT-TERM INVESTMENTS – 0.6% Fidelity Institutional Money Market Fund, 0.168%4 TOTAL SHORT-TERM INVESTMENTS (Cost $785,394) TOTAL INVESTMENTS – 76.7% (Cost $102,255,656) Other Assets in Excess of Liabilities5 – 23.3% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company 1 Variable, floating or step rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 Callable. 4 The rate is the annualized seven-day yield at period end. 5 Includes appreciation (depreciation) on forward foreign currency exchange contracts, futures contracts and written options contracts. See accompanying Notes to Schedule of Investments. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Purchase Contracts Currency Exchange Currency Amount Purchased Value At Settlement Date Value At September 30, 2012 Unrealized Appreciation (Depreciation) Australian Dollar AUD per NZD $ $ $ ) Australian Dollar AUD per USD ) Brazilian Real BRL per USD British Pound GBP per EUR British Pound GBP per USD Canadian Dollar CAD per USD ) Chilean Peso CLP per USD Chinese Yuan CNY per USD Columbian Peso COP per USD ) Czech Republic Koruna CZK per EUR ) Czech Republic Koruna CZK per USD ) Euro EUR per CZK ) Euro EUR per GBP ) Euro EUR per JPY ) Euro EUR per NOK ) Euro EUR per PLN ) Euro EUR per SEK ) Euro EUR per USD ) Hungarian Forint HUF per EUR ) Hungarian Forint HUF per USD Indian Rupee INR per USD Indonesian Rupiah IDR per USD Israeli Shekel ILS per USD Japanese Yen JPY per EUR ) Japanese Yen JPY per USD Malaysian Ringgit MYR per USD Mexican Peso MXN per USD New Zealand Dollar NZD per AUD ) New Zealand Dollar NZD per USD Norwegian Krone NOK per EUR Norwegian Krone NOK per USD Peruvian Nuevo Sol PEN per USD 22 Philippine Peso PHP per USD ) Polish Zloty PLN per EUR ) Polish Zloty PLN per USD Russian Ruble RUB per USD Singapore Dollar SGD per USD South African Rand ZAR per USD ) South Korean Won KRW per USD Swedish Krona SEK per EUR Swedish Krona SEK per NOK Swedish Krona SEK per USD Swiss Franc CHF per USD ) Taiwan Dollar TWD per USD Thai Brat THB per USD Turkish Lira TRY per USD Sale Contracts Australian Dollar NZD per AUD ) ) ) Australian Dollar USD per AUD ) ) ) Brazilian Real USD per BRL ) British Pound EUR per GBP ) ) ) British Pound USD per GBP ) Canadian Dollar USD per CAD ) ) ) Chilean Peso USD per CLP ) ) ) Chinese Yuan USD per CNY ) Columbian Peso USD per COP ) ) ) (5 ) Czech Republic Koruna EUR per CZK ) ) ) Czech Republic Koruna USD per CZK ) ) ) Euro CZK per EUR ) ) ) Euro GBP per EUR ) Euro HUF per EUR ) ) ) Euro JPY per EUR ) Euro NOK per EUR ) ) ) Euro PLN per EUR ) ) ) Euro SEK per EUR ) ) ) Euro USD per EUR ) Sale Contracts (continued) Currency Exchange Currency Amount Sold Value At Settlement Date Value At September 30, 2012 Unrealized Appreciation (Depreciation) Hungarian Forint USD per HUF ) $ ) $ ) $ Indian Rupee USD per INR ) Indonesian Rupiah USD per IDR ) ) ) Israeli Shekel USD per ILS ) Japanese Yen EUR per JPY ) ) ) (1 ) Japanese Yen USD per JPY ) Malaysian Ringgit USD per MYR ) Mexican Peso USD per MXN ) ) ) New Zealand Dollar AUD per NZD ) New Zealand Dollar USD per NZD ) Norwegian Krone EUR per NOK ) ) ) Norwegian Krone SEK per NOK ) ) ) 42 Norwegian Krone USD per NOK ) Peruvian Nuevo Sol USD per PEN ) Philippine Peso USD per PHP ) ) ) Polish Zloty EUR per PLN ) ) ) Polish Zloty USD per PLN ) Russian Ruble USD per RUB ) Singapore Dollar USD per SGD ) ) ) South African Rand USD per ZAR ) ) ) South Korean Won USD per KRW ) Swedish Krona EUR per SEK ) ) ) Swedish Krona USD per SEK ) Swiss Franc USD per CHF ) Taiwan Dollar USD per TWD ) Thai Brat USD per THB ) Turkish Lira USD per TRY ) TOTAL FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS $ $ $ FUTURES CONTRACTS Long Contracts Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2012 Unrealized Appreciation (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note December 2012 $ $ $ CBOT 5-Year U.S. Treasury Note December 2012 CBOT 10-Year U.S. Treasury Note December 2012 CBOT U.S. Long Bond December 2012 74 CBOT U.S. Ultra Bond December 2012 3 ) Eurex 2-Year Euro SCHATZ December 2012 ) Eurex 5-Year Euro BOBL December 2012 Eurex 10-Year Euro BUND December 2012 Eurex 30-Year Euro BUXL December 2012 2 ) Eurex Swiss Federal Bond December 2012 1 11 LIFFE Long Gilt Government Bond December 2012 MSE 10-Year Canadian Bond December 2012 56 SFE 3-Year Australian Bond December 2012 91 SFE 10-Year Australian Bond December 2012 58 TSE 10-Year Japanese Treasury Bond December 2012 34 Eurex French Government Bond December 2012 1 PMI 10-Year Swedish Government Bond December 2012 1 Commodity Futures CBOT Corn December 2012 89 ) CBOT Corn March 2012 23 ) CBOT Corn May 2013 1 ) CBOT Corn July 2013 3 ) CBOT Corn September 2013 5 ) CBOT Soybean November 2012 37 ) CBOT Soybean January 2013 14 ) CBOT Soybean Meal December 2012 35 CBOT Soybean Meal January 2013 4 ) CBOT Soybean Meal March 2013 1 ) CBOT Soybean Oil December 2012 5 ) CBOT Soybean Oil January 2013 1 ) CBOT Wheat December 2012 44 CBOT Wheat March 2013 6 CBOT Wheat July 2013 1 ) CME Lean Hogs December 2012 2 ) Long Contracts (continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2012 Unrealized Appreciation (Depreciation) Commodity Futures (continued) CMX Copper December 2012 13 $ $ $ CMX Gold December 2012 58 CMX Silver December 2012 11 EOP Milling Wheat November 2012 3 EOP Rapeseed November 2012 2 ) ICE Brent Crude Oil November 2012 ) ICE Brent Crude Oil December 2012 13 ICE Gasoil October 2012 6 ) ICE Gasoil November 2012 ) ICE Gasoil December 2012 1 ICE Gasoil January 2013 1 ) KCBT Hard Red Winter Wheat December 2012 16 KCBT Hard Red Winter Wheat March 2013 2 LIFFE Robusta Coffee November 2012 2 LIFFE Robusta Coffee January 2013 2 LIFFE White Sugar December 2012 2 LME Copper November 2012 7 LME Copper December 2012 5 ) LME Lead November 2012 2 ) LME Lead December 2012 12 LME Nickel December 2012 1 LME Aluminum November 2012 11 LME Aluminum December 2012 3 ) LME Zinc November 2012 1 ) LME Zinc December 2012 9 ) MGE Red Wheat December 2012 3 ) NYBOT Cocoa December 2012 60 NYBOT Cocoa March 2013 2 NYBOT Coffee December 2012 2 ) NYBOT Coffee March 2013 2 ) NYBOT Cotton #2 December 2012 3 ) NYBOT Cotton #2 March 2013 2 ) NYBOT Sugar #11 March 2013 12 ) NYBOT Sugar #11 May 2013 7 NYMEX RBOB Gasoline November 2012 50 NYMEX RBOB Gasoline December 2012 5 NYMEX RBOB Gasoline January 2013 1 NYMEX Heating Oil November 2012 34 NYMEX Heating Oil December 2012 3 NYMEX Heating Oil January 2013 2 NYMEX Heating Oil February 2013 1 ) NYMEX Heating Oil Match 2013 1 NYMEX Natural Gas November 2012 49 NYMEX Palladium December 2012 1 ) NYMEX Platinum January 2013 2 NYMEX WTI Crude November 2012 72 ) WCE Canola November 2012 8 Currency Futures CME Australian Dollar December 2012 ) CME British Pound December 2012 67 CME Canadian Dollar December 2012 ) CME Japanese Yen December 2012 99 ) CME Mexican Peso December 2012 65 CME New Zealand Dollar December 2012 45 SFE New Zealand 3-Month Bank Accepted Bill December 2012 3 SFE New Zealand 3-Month Bank Accepted Bill March 2013 1 ) Index Futures CBOE Volatility Index November 2012 29 CBOT E-Mini DJIA Index December 2012 55 ) CME E-Mini NASDAQ 100 Index December 2012 ) CME E-Mini S&P 500® Index December 2012 ) CME E-Mini S&P MidCap 400 Index December 2012 16 ) CME Nikkei 225 Index December 2012 2 ) EOE Amsterdam Index October 2012 50 ) EOP CAC 40 Index October 2012 ) Eurex DAX Index December 2012 45 ) Eurex Euro STOXX 50 Index December 2012 82 ) Eurex Euro-BTP Italian Bond Index December 2012 3 Long Contracts (continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2012 Unrealized Appreciation (Depreciation) Index Futures (continued) HKG Hang Seng Index October 2012 24 $ $ $ LIFFE FTSE 100 Index December 2012 ) MIL FTSE per MIB Index December 2012 12 ) MSE S&P per TSX 60 Index December 2012 6 ) NYF Russell 2000 Mini Index December 2012 36 ) OSE Nikkei 225 Index December 2012 3 ) OSE Nikkei 225 Mini Index December 2012 27 ) SAFEX FTSE per JSE Top 40 Index December 2012 21 ) SFE SPI 200 Index December 2012 38 ) SGX MSCI Singapore Index October 2012 15 ) SGX MSCI Taiwan Index October 2012 45 ) SGX Nikkei 225 Index December 2012 31 SGX S&P CNX Nifty Index October 2012 SSE TOPIX Index December 2012 92 ) Interest Rate Futures CBOT 5-Year Interest Rate Swap December 2012 4 CBOT 10-Year Interest Rate Swap December 2012 2 CBOT 30-Day Federal Funds December 2012 1 ) CBOT 30-Day Federal Funds January 2013 2 ) CBOT 30-Day Federal Funds February 2013 3 ) CBOT 30-Day Federal Funds March 2013 4 ) CME 3-Month Eurodollar December 2012 40 CME 3-Month Eurodollar March 2013 CME 3-Month Eurodollar June 2013 CME 3-Month Eurodollar September 2013 CME 3-Month Eurodollar December 2013 CME 3-Month Eurodollar March 2014 CME 3-Month Eurodollar June 2014 CME 3-Month Eurodollar September 2014 CME 3-Month Eurodollar December 2014 10 CME 3-Month Eurodollar March 2015 9 LIFFE 2-Year Euro SwapNote December 2012 2 LIFFE 3-Month Euro Euribor December 2012 17 LIFFE 3-Month Euro Euribor March 2013 LIFFE 3-Month Euro Euribor June 2013 LIFFE 3-Month Euro Euribor September 2013 LIFFE 3-Month Euro Euribor December 2013 LIFFE 3-Month Euro Euribor March 2014 51 LIFFE 3-Month Euro Euribor June 2014 LIFFE 3-Month Euro Euribor September 2014 43 LIFFE 3-Month Euro Euribor December 2014 7 LIFFE 3-Month Euro Euribor March 2015 5 ) LIFFE 90-Day Sterling December 2012 LIFFE 90-Day Sterling March 2013 LIFFE 90-Day Sterling June 2013 LIFFE 90-Day Sterling September 2013 LIFFE 90-Day Sterling December 2013 LIFFE 90-Day Sterling March 2014 LIFFE 90-Day Sterling June 2014 24 LIFFE 90-Day Sterling September 2014 24 LIFFE 90-Day Sterling December 2014 11 LIFFE 90-Day Sterling March 2015 10 ) MSE 3-Month Canadian Bankers' Acceptance December 2012 36 MSE 3-Month Canadian Bankers' Acceptance March 2013 50 MSE 3-Month Canadian Bankers' Acceptance June 2013 2 ) MSE 3-Month Canadian Bankers' Acceptance December 2013 3 SFE 90-Day Australian Bank Accepted Bill December 2012 3 SFE 90-Day Australian Bank Accepted Bill March 2013 66 SFE 90-Day Australian Bank Accepted Bill June 2013 25 SFE 90-Day Australian Bank Accepted Bill September 2013 10 SFE 90-Day Australian Bank Accepted Bill December 2013 8 SFE 90-Day Australian Bank Accepted Bill March 2014 10 SFE 90-Day Australian Bank Accepted Bill June 2014 7 TFX 3-Month Euroyen March 2013 3 ) TFX 3-Month Euroyen June 2013 11 TFX 3-Month Euroyen September 2013 10 TFX 3-Month Euroyen December 2013 11 48 Short Contracts Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2012 Unrealized Appreciation (Depreciation) Bond Futures CBOT 5-Year U.S. Treasury Note December 2012 ) $ ) $ ) $ ) Eurex 10-Year Euro BUND December 2012 (6 ) MSE 10-Year Canadian Bond December 2012 ) SFE 10-Year Australian Bond December 2012 ) TSE 10-Year Japanese Treasury Bond December 2012 (2 ) Commodity Futures CBOT Corn March 2013 (1 ) ) ) CBOT Rough Rice November 2012 (2 ) ) ) CBOT Soybean November 2012 (5 ) ) ) CBOT Soybean March 2013 (1 ) ) ) CBOT Soybean Oil December 2013 ) CBOT Soybean Oil January 2013 (5 ) ) ) CBOT Soybean Oil March 2013 (4 ) ) ) CBOT Wheat March 2013 (2 ) CME Feeder Cattle November 2012 (3 ) ) ) CME Lean Hogs December 2012 ) CME Lean Hogs February 2013 (8 ) CME Live Cattle December 2012 ) ) ) CME Live Cattle February 2013 (8 ) ) ) ICE Brent Crude Oil December 2012 ) ) ) ICE Gasoil December 2012 ) ) ) LIFFE Cocoa December 2012 (4 ) ) ) LIFFE White Sugar March 2013 (1 ) LME Nickel December 2013 (5 ) LME Nickel March 2013 (1 ) LME Aluminum November 2012 (9 ) LME Aluminum December 2013 ) LME Aluminum January 2013 (1 ) ) ) LME Zinc December 2012 (2 ) ) ) LME Zinc January 2013 (1 ) MDE Crude Palm Oil December 2012 (2 ) ) ) NYBOT Cocoa March 2013 (3 ) NYBOT Coffee December 2012 ) NYBOT Coffee March 2013 (2 ) NYBOT Cotton #2 December 2012 ) ) ) NYBOT FCOJ-A November 2012 (3 ) ) ) NYBOT Sugar #11 March 2013 ) NYBOT Sugar #11 May 2013 (1 ) ) ) - NYMEX RBOB Gasoline February 2013 (1 ) ) ) NYMEX RBOB Gasoline March 2013 (1 ) NYMEX Heating Oil December 2012 (7 ) NYMEX Natural Gas November 2012 ) NYMEX Natural Gas December 2012 ) NYMEX Natural Gas January 2013 (3 ) NYMEX Natural Gas February 2013 (3 ) NYMEX Natural Gas March 2013 (2 ) NYMEX WTI Crude December 2012 ) ) ) NYMEX WTI Crude November 2012 (1 ) NYMEX WTI Crude February 2013 (1 ) NYMEX WTI Crude March 2013 ) ) ) Currency Futures CME British Pound December 2012 ) ) ) CME Euro December 2012 ) ) ) CME Mexican Peso December 2012 (6 ) CME South African Rand December 2012 ) ) ) CME Swiss Franc December 2012 ) ) ) NYBOT FINEX United States Dollar December 2012 (6 ) Index Futures CBOE Volatility Index October 2012 ) ) ) CBOE Volatility Index November 2012 (6 ) ) ) CME S&P 500® Index December 2012 (3 ) HKG Hang Seng China Enterprises Index October 2012 ) MSE S&P per TSX 60 Index December 2012 (8 ) ) ) OSE Nikkei 225 Index December 2012 (1 ) ) ) SGX FTSE/Xinhua China A50 Index October 2012 (3 ) SSE OML Stockholm OMXS30 Index October 2012 ) ) ) TSE TOPIX Index December 2012 ) Short Contracts (continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2012 Unrealized Appreciation (Depreciation) Interest Rate Futures CBOT 30-Day Federal Funds October 2012 (1
